Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1, 3-5, 12, 14-16 in the reply filed on November 24th, 2021 is acknowledged. Claims 1, 3, 12 and 14 have been amended. Claims 2 and 13 have been cancelled. Claims 6-11 have been withdrawn.  Claims 1, 3-12 and 14-16 are pending.
Action on merits of claims 1, 3-5, 12 and 14-16 as follows.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-5, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beak (US 2018/0166015, hereinafter as Beak ‘015) in view of Hu (CN108878689, hereinafter as Hu ‘689).
Regarding Claim 1, Beak ‘015 teaches a display substrate, comprising: 
a base substrate (Fig. 2, (101); [0038]); 
a pixel defining layer (138; [0050]) located on the base substrate; and 
an organic functional layer (134; [0049]) located on the pixel defining layer (138), wherein the pixel defining layer has opening areas for defining light emitting areas of respective sub-pixels, and the organic functional layer (134) covers the opening areas and comprises a plurality of parts corresponding to the respective sub-pixels one by one, and the plurality of parts are spaced from each other.  
Thus, Beak ‘015 is shown to teach all the features of the claim with the exception of explicitly the features: “the pixel defining layer contains photo-induced deforming particles; and the organic functional layer comprises a monocolor organic light emitting layer which only covers the opening areas”.
However, Hu ‘689 teaches the pixel defining layer contains photo-induced deforming particles (or azo compound particles, see para. [0010] and [0015]); and the organic functional layer comprises a monocolor organic light emitting layer (Fig. 1, (30); [0032]) which only covers the opening areas.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Beak ‘015 by having the pixel defining layer contains photo-induced deforming particles in order to release gas during decomposition for 
Thus, Beak ‘015 and Hu ‘689 are shown to teach all the features of the claim with the exception of explicitly the features: “a partial area of the pixel defining layer is irradiated with light, until the photo-induced deforming particles in an irradiation area deform to form bulges throughout the organic functional layer to make the organic functional layer break at positions of the bulges”.
However, the limitation: “a partial area of the pixel defining layer is irradiated with light, until the photo-induced deforming particles in an irradiation area deform to form bulges throughout the organic functional layer to make the organic functional layer break at positions of the bulges” is/are taken to be a product by process limitation and is given no patentable weight.
Product by process limitation:.
	The expression “a partial area of the pixel defining layer is irradiated with light, until the photo-induced deforming particles in an irradiation area deform to form bulges throughout the organic functional layer” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.


Regarding Claim 12, Beak ‘015 teaches a display device, comprising a display substrate, wherein the display substrate comprises: 

a pixel defining layer (138; [0050]) located on the base substrate; and 
an organic functional layer (134; [0049]) located on the pixel defining layer (138), wherein the pixel defining layer has opening areas for defining light emitting areas of respective sub-pixels, and the organic functional layer (134) covers the opening areas and comprises a plurality of parts corresponding to the respective sub-pixels one by one, and the plurality of parts are spaced from each other.  
Thus, Beak ‘015 is shown to teach all the features of the claim with the exception of explicitly the features: “the pixel defining layer contains photo-induced deforming particles; and the organic functional layer comprises a monocolor organic light emitting layer which only covers the opening areas”.
However, Hu ‘689 teaches the pixel defining layer contains photo-induced deforming particles (or azo compound particles, see para. [0010] and [0015]); and the organic functional layer comprises a monocolor organic light emitting layer (Fig. 1, (30); [0032]) which only covers the opening areas.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Beak ‘015 by having the pixel defining layer contains photo-induced deforming particles in order to release gas during decomposition for improving the brightness uniformity of the OLED device (see para. [0006] and [0010]) as suggested by Hu ‘689.
Thus, Beak ‘015 and Hu ‘689 are shown to teach all the features of the claim with the exception of explicitly the features: “a partial area of the pixel defining layer is irradiated with light, until the photo-induced deforming particles in an irradiation area deform to form bulges 
However, the limitation: “a partial area of the pixel defining layer is irradiated with light, until the photo-induced deforming particles in an irradiation area deform to form bulges throughout the organic functional layer to make the organic functional layer break at positions of the bulges” is/are taken to be a product by process limitation and is given no patentable weight.
Product by process limitation:.
	The expression “a partial area of the pixel defining layer is irradiated with light, until the photo-induced deforming particles in an irradiation area deform to form bulges throughout the organic functional layer” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claims 3 and 14, Hu ‘689 teaches the organic functional layer further comprises at least one of a hole injection layer, a hole transport layer, an electron transport layer and an electron injection layer, wherein the hole injection layer, the hole transport layer, the electron transport layer and the electron injection layer (see para. [0065]).  
Beak ‘015 teaches the organic functional layer (134) cover the opening areas and the part of the pixel defining layer (138) adjacent to the opening areas (see Fig.2).



Regarding Claims 5 and 16, Hu ‘689 teaches a cathode layer (136; [0049]) arranged wholly on one side, away from the base substrate, of the organic functional layer (134).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 12 and 14-16 filed on 11/24/2021, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DZUNG TRAN/
Primary Examiner, Art Unit 2829